     Case 3:17-cv-03301-EMC Document 132 Filed 02/18/20 Page 1 of 2

               Supreme Court of the United States
                      Office of the Clerk
                  Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                  January 23, 2020


Clerk
United States Court of Appeals for the Ninth
Circuit                                                                     MoEYC E IVED
                                                                            U.S: COUR FEA CLERK
95 Seventh Street
San Francisco, CA 94103-1526
                                                                               AN 2 7   2020
                                                                 FILED

       Re: LinkedIn Corporation
            v. hiQ Labs, Inc.                                                                  1141 ,Q,

            Application No. 19A819
            (Your No. 17-16783)


Dear Clerk:

       The application for an extension of time within which to file a petition
for a writ of certiorari in the above-entitled case has been presented to
Justice Kagan, who on January 23, 2020, extended the time to and including
March 9, 2020.

       This letter has been sent to those designated on the attached
notification list.



                                               Sincerely,
    Case 3:17-cv-03301-EMC Document 132 Filed 02/18/20 Page 2 of 2




             Supreme Court of the United States
                    Office of the Clerk
                Washington, DC 20543-0001
                                                        Scott S. Harris
                                                        Clerk of the Court
                                                        (202) 479-3011
                           NOTIFICATION LIST


Mr. Donald B. Verrilli, Jr.
Munger, Tolles & Olson LLP
1155 F Streeet NW
7th Floor
Washington, DC 20004


Clerk
United States Court of Appeals for the Ninth Circuit
95 Seventh Street
San Francisco, CA 94103-1526
